Citation Nr: 1707862	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-00 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

3.  Entitlement to an initial compensable rating for service-connected prostate cancer residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from November 1968 until October 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2010 rating decision granted service-connection for PTSD and assigned a 30 percent rating effective October 19, 2009.  The January 2013 rating decision granted an initial rating of 50 percent following de novo review of the evidence.  The Veteran expressed continued disagreement with the initial rating following the January 2013 rating decision, and higher ratings for PTSD are available throughout the appeal period.  Therefore, the issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

The issues of entitlement to initial compensable ratings for erectile dysfunction and prostate cancer residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by symptoms that approximate total occupational impairment due to poor impulse control, anger outbursts with periods of violence, homicidal ideation, and an inability to establish effective work relationships.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to an increased rating for PTSD are moot.  

Increased Rating-PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

For an appeal of an initial disability rating, a veteran's entire medical history is to be considered. Fenderson v. West, 12 Vet. App. 119 (1999). When a claimant disagrees with an initially assigned disability rating, the Board must consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings." Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran seeks a rating greater than 50% for his service connected PTSD.  This disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In September 2009 in the present appeal, the Veteran underwent psychological evaluation by private psychologist Dr. W.A.  Dr. W.A. reviewed the Veteran's records and conducted an in person interview and examination.  Regarding employment history, the Veteran reported that he retired after 26 years with the United States Postal Service, and he described a pattern of verbal confrontations and marked problems with "90 percent of all Postal managers."  Socially, the Veteran reported that he had two friends in addition to his wife, and that he had difficulty with anger control.  Specifically, he reported being involved in an automobile accident as a result of road rage.  On mental status examination, the Veteran was difficult to engage.  He had marked irritability and provided terse responses.  His impulse control was assessed as below normal due to a history of homicidal ideation.  The Veteran's speech was normal, and his form of thought fell within normal limits.  Thought content demonstrated homicidal ideation.  The Veteran denied suicidal ideation, or symptoms of psychosis.  The Veteran's mood was nervous; his affect was stable and intense.  The Veteran was oriented; and his attention, concentration, and memory capacities were within normal limits.  Although the Veteran's intelligence was within the normal range, his judgment and insight were below normal.  Dr. W.A. diagnosed PTSD and assigned a GAF of 47 indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  In particular, Dr. W.A. noted that the Veteran was highly irritable with anger outbursts, had homicidal ideation, had a life-long pattern of social isolation, and had a significant history of occupational impairment due to conflict with authority figures.  Dr. W.A. further reported that the Veteran's severe symptoms would substantially negatively affect his employability.

The Veteran underwent a VA PTSD examination in August 2010.  At that time, he gave a history of being married to his spouse for 35 years and having a good relationship, and a relationship with his remaining sibling.  He stated he only had 3 friends, and described a history of keeping others at an emotional distance.  He reported that he was currently a Sergeant at Arms for the National Letter Carriers Association and a Member of the American Legion.  

Upon mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable, and his attitude was cooperative and friendly.  His mood was anxious and his affect constricted.  The Veteran's attention was intact, he was oriented, and his thought process was unremarkable.  His thought content was significant for ruminations.  There was no evidence of delusions or hallucinations.  Regarding judgment, the Veteran understood the outcome of behavior; and regarding insight, the Veteran understood he had a problem.  The Veteran denied suicidal or homicidal thoughts, panic attacks, or obsessive behaviors.  His impulse control was assessed as good, and there were no episodes of violence noted.  The Veteran was able to maintain minimum personal hygiene and he had no problems with activities of daily living.  The examiner diagnosed PTSD and assigned a GAF of 55 indicative of moderate symptoms.  The examiner reported the Veteran had a long history of moderate social impairment, and moderate work impairment in the form of frequent conflicts with supervisors.  The examiner opined that the Veteran's PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

In his January 2013 substantive appeal, the Veteran wrote that he had attempted vocational rehabilitation counseling with VA and was told that they were unable to place the Veteran in a safe working environment due to his symptoms.  

In January 2013, the Veteran again underwent psychiatric evaluation by Dr. W.A.  At that time, the Veteran reported that he was recently involved in an automobile accident during a road rage incident.  He reported feeling intense anger at other drivers, and an intense desire to run other drivers off the road when they cut him off.  He stated he had almost run another driver off the road in one instance.  The Veteran further reported increased, "heated" arguments with his wife.  On mental status examination, the Veteran's speech and form of thought were normal.  His thought content demonstrated homicidal ideation, but he denied any specific plans or immediate intent.  Dr. W.A. noted the Veteran's impulse control was below normal as indicated by his history of angry outbursts.  His memory, attention, and concentration fell within normal limits.  His judgment and insight were below normal.  Dr. W.A. assigned a GAF score between 41 and 50 as a result of serious symptoms.  In particular, she noted that the Veteran's social impairments included a history of marked difficulty with anger outburst and substantial difficulties with road rage.  She further reported the Veteran had a long history of occupational impairment in the form of his conflict with authority figures.

In March 2016, the Veteran underwent another private psychological evaluation by Dr. J.G.  At that time the Veteran reported that intrusive thoughts and unregulated emotions had a detrimental effect on his personal relationships, and on his marriage in particular.  He stated that he continued to have difficulty establishing and maintaining healthy relationships.  He reported having consistent outbursts of anger for "no apparent reason at all," that were often directed at his wife, prior coworkers, and other drivers on the road.  The Veteran further reported a marked decrease in his ability to focus and concentrate, marked sleep impairment, and daily flashbacks of traumatic in-service incidents.  The Veteran also reported that he had uncontrollable bouts of crying, suicidal thoughts, feelings of hopelessness, anhedonia, and consistent fatigue.  On mental status examination, the Veteran's demeanor was distraught.  His speech was normal in content, but disturbed by his negative emotions.  Thought content displayed suicidal and homicidal ideations.  His attention capacities, remote memory, judgment, and insight all fell below normal.  Dr. J.G. diagnosed major depressive disorder in addition to PTSD, and reported that the Veteran's symptoms were life-debilitating and interfered significantly with the Veteran's day to day activities.  

The foregoing evidence demonstrates that the Veteran's PTSD has more nearly approximated the criteria for a 100 percent rating for the entire period on appeal as the Veteran's symptoms are productive of total occupational impairment.  38 C.F.R. § 4.130, DC 9411; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The record demonstrates that, for the entire period on appeal, the Veteran's PTSD has been characterized by anger outbursts with periods of violence, poor impulse control, homicidal ideations, and history of conflict with authority figures.  See 2009 and 2013 Dr. W.A. psychological evaluations; see 2016 Dr. J.G. psychological evaluation.  The Veteran's insight and judgment were also assessed as below average by Drs. W.A. and J.G.  The Veteran's GAF scores have predominately been in the 41 to 50 range, indicative of serious symptoms or serious impairment in social and occupational functioning.  Drs. W.A. and J.G. have both opined that the Veteran's PTSD substantially and negatively affected his employment, and the Veteran has also asserted that he is unable to maintain employment due to his significant PTSD symptoms.  

Although the 2010 VA examination report did not include findings as severe as those reflected in the 2009, 2013, and 2016 psychological evaluations, the VA examiner did not elicit as detailed a history as the private psychologists did.  Thus, the Board will afford more probative weight to the findings of Drs. W.A. and J.G.  In addition, while the PTSD symptomatology experienced by the Veteran is not expressly reflected in the 100 percent rating criteria for PTSD, the Board primarily focuses on the level of occupational and social impairment resulting from such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran's PTSD symptomatology more nearly approximates the 100 percent rating criteria due to total occupational impairment.  


ORDER

Entitlement to a 100 percent rating for service-connected PTSD for the entire period on appeal is granted.

REMAND

With regard to the remaining claims, the Veteran filed a timely notice of disagreement with the noncompensable initial ratings assigned in a July 2012 rating decision that granted service connection for erectile dysfunction and prostate cancer.  To date, a statement of the case has not been issued on those issues.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to initial compensable ratings for service-connected erectile dysfunction and prostate cancer.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


